UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1906


In Re:    NOREEN JEAN RENIER,

                  Debtor.

−−−−−−−−−−−−−−−−−−−−−−−−−−

NOREEN JEAN RENIER,

                  Plaintiff – Appellant,

            v.

JOHN MERRELL,

                  Defendant – Appllee,

            and

WILLIAM F. SCHNEIDER,

                  Trustee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:11-cv-00034-NKM; 6:11-ap-6023; 6:07-
bk-61602)


Argued:    March 21, 2012                     Decided:   April 18, 2012


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Dale Reese Jensen, ZOBRIST LAW GROUP, Charlottesville, Virginia,
for Appellant.     Robert Mitchell Garbee, WILSON, GARBEE &
ROSENBERGER, Lynchburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     In this appeal in a bankruptcy case, debtor Noreen Renier

(Renier) appeals from the district court’s affirmance of the

following three separate orders entered by the bankruptcy court

on March 21, 2011:          (1) the bankruptcy court’s order vacating

its June 21, 2010 order resolving Renier’s motion for violation

of the automatic stay and imposing duties and obligations on

Renier and bankruptcy creditor John Merrell (Merrell); (2) the

bankruptcy court’s order dismissing Renier’s July 7, 2010 motion

to   enforce    the   bankruptcy      court’s      order       resolving    Renier’s

motion for violation of the automatic stay and imposing duties

and obligations on Renier and Merrell; and (3) the bankruptcy

court’s order dismissing Renier’s October 14, 2010 motion for

sanctions.

     Having     had   the       benefit    of     oral   argument     and     having

carefully    reviewed     the    briefs,   record,       and    controlling    legal

authorities, we agree with the district court’s analysis as set

forth in its well-reasoned opinion.                See Renier v. Merrell, 457

B.R. 484 (W.D.Va. July 22, 2011).                 Accordingly, sitting as the

second layer of appellate review, we affirm the district court’s

affirmance     of   the   bankruptcy      court    on    the    reasoning    of   the

district court.

                                                                            AFFIRMED



                                      - 3 -